Case 5:19-cv-00607-EEF-MLH Document 29 Filed 09/24/19 Page 1 of 3 PageID #: 390



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

LIDA MOSLEY GREEN                                   CIVIL ACTION NO. 19-cv-0607

VERSUS                                              JUDGE FOOTE

PATRICIA MOSLEY WHITE, ET AL                        MAGISTRATE JUDGE HORNSBY


                               MEMORANDUM ORDER

        Lida Mosley Green (“Plaintiff”) filed this civil action against family members and

 a family-run corporation in which Plaintiff is a shareholder. Plaintiff alleges that she

 suffers from dementia and that the defendants have forged her signature and engaged in

 other wrongdoing that caused her financial losses. She also alleges that the defendants

 engaged in a retaliatory eviction that amounted to intentional infliction of emotional

 distress.

        Plaintiff recently filed a Motion for Contempt of Subpoena (Doc. 6) that asked the

 court to hold Dayton Mosley in contempt for failure to comply with a subpoena. Mosley

 is not a party to the case, but he is described as an important witness who personally

 participated in the eviction of Plaintiff from her home. Mr. Mosley served a response to

 the subpoena, but counsel for Plaintiff complained that it was bare-bones and did not fully

 respond to the demands of the subpoena.

        Mr. Mosley later obtained help from attorney Pete Kammer, who provided pro bono

 representation. Mr. Mosley then served Plaintiff’s counsel with a supplemental response

 that provided details about his lack of email or text records, described efforts to locate a
Case 5:19-cv-00607-EEF-MLH Document 29 Filed 09/24/19 Page 2 of 3 PageID #: 391



 potentially relevant telephone bill and provide it when it is obtained, and produced several

 pages of records that were not in Mr. Mosley’s possession but which he obtained from the

 public records at his own expense. Doc. 26.

        Plaintiff filed another brief (Doc. 28) that acknowledged receipt of that

 supplemental response and 81 pages of documents. Counsel nonetheless demanded that

 Mr. Mosley pay Plaintiff’s attorney’s fees pursuant to Federal Rule of Civil Procedure

 37(a)(5)(A). The rule provides that if a motion to compel is granted, or if the requested

 discovery is provided after the motion was filed, the court must require the party whose

 conduct necessitated the motion to pay the movant’s reasonable expenses incurred in

 making the motion, including attorney’s fees. But the court must not order such payment

 if the opposing party’s non-disclosure was substantially justified or other circumstances

 make an award of expenses unjust.

        The record suggests that Mr. Mosley, who is not a party and was not represented by

 counsel for much of the proceedings, made reasonable efforts under the circumstances to

 comply with the subpoena. Soon after he gained assistance from attorney Kammer, he

 filed a complete response that included documents that were not even in his possession but

 which he obtained, just as Plaintiff could have, from the public records.            Those

 circumstances weigh against an award of fees.

        Furthermore, Rule 26(d)(1) provides that a party “may not seek discovery from any

 source before the parties have conferred as required by Rule 26(f)” unless subject to an

 exception or when authorized by a stipulation or court order. Plaintiff’s counsel made

 efforts to serve the subpoena on Mr. Mosley in June and July of 2019. The named

                                         Page 2 of 3
Case 5:19-cv-00607-EEF-MLH Document 29 Filed 09/24/19 Page 3 of 3 PageID #: 392



 defendants did not even file an answer until August 28, 2019. The court did not set a

 scheduling conference and order the Rule 26(f) meeting until September 2019. Doc. 19.

 Accordingly, the subpoena served on Mr. Mosley appears to have been premature.

         Considering the prematurity of the discovery request, together with the facts

 described above, the court finds that the circumstances make an award of expenses unjust.

 Plaintiff is no longer requesting any relief other than such an award. Accordingly,

 Plaintiff’s Motion for Contempt of Subpoena (Doc. 6) is denied.

         THUS DONE AND SIGNED in Shreveport, Louisiana, this 24th day of September,

 2019.




                                       Page 3 of 3
